Art Unit: 1626


	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendments and arguments filed on 12/21/2021 is acknowledged. Claims 1, 6, 11, 18, 19, 39, 65 and 66 are now pending in this application.
Applicants previously elected Group I, claims 1-2, 5-6, 11, 18, 19 and 39, drawn to a compound of formula (I) 
    PNG
    media_image1.png
    98
    194
    media_image1.png
    Greyscale
 and pharmaceutical composition, wherein the elected species is of formula
    PNG
    media_image2.png
    106
    253
    media_image2.png
    Greyscale
 of claim 19.  Claims 1, 6, 18-19, 39 and 65 currently read on the elected species. 
Examination
Previously, the search and examination has been performed for the compounds of formula (I)
    PNG
    media_image1.png
    98
    194
    media_image1.png
    Greyscale
 of claim 1, wherein R2 is a heteroaryl or heterocycle and X is O. The search encompasses the elected species and claims 1, 6, 11, 18-19, 39 and 65.  In this action, the examiner expanded the search to include various compounds of claim 19. The compounds of claim 19 of formula  
    PNG
    media_image3.png
    100
    203
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    101
    206
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    98
    203
    media_image5.png
    Greyscale
 and 
    PNG
    media_image6.png
    101
    204
    media_image6.png
    Greyscale
 appear free of the prior art and allowable.
Claim 66 and subject matter of claims 1, 6, 11, 18-19, 39 and 65 not encompassed by the scope of the search was withdrawn for purposes of this Office Action as being drawn to non-elected subject matter. 
The claims have been amended to overcome the prior art. The claim amendments have necessitated the new grounds of rejection presented in this Final Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 6, 11, 19, 39 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Vukomanovic et al. (Medical Gas Research 2014 4:4).
Applicant claims the compounds of formula 
    PNG
    media_image7.png
    115
    217
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    95
    211
    media_image8.png
    Greyscale
and the compound of claim 11 wherein R2 is morpholinyl.

Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Vukomanovic teaches the compounds of formula 
    PNG
    media_image9.png
    92
    281
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    109
    324
    media_image10.png
    Greyscale
, and
    PNG
    media_image11.png
    124
    194
    media_image11.png
    Greyscale
 as menadione analogs and potent HO-2 activators, and nd para of p. 2). 
Ascertainment of the Difference Between the Prior Art and the Claims
(MPEP §2141.012)
Vukomanovic’s first compound above differs from some compounds of claims 1, 6, 19, 39 and 65 by one or two methylene groups in the alkyl chain (n=2, 3, 4). 
Vukomanovic’s second and third compound above differ from compounds of claims 1, 6, 11, 39 and 65 by one or two methylene groups. Vukomanovic prepared the n=2 (-CH2-CH2-) and n=3 (-CH2-CH2-CH2-), while applicant claims n=4 (CH2-CH2-CH2-CH2-). Thus, the compounds are related as alkyl homologs.
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
The level of ordinary skill in the art is high. Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties. 
One of ordinary skill would have been motivated to make the alkyl homolog compounds of the invention of formula
    PNG
    media_image12.png
    126
    215
    media_image12.png
    Greyscale
 ,
    PNG
    media_image13.png
    99
    214
    media_image13.png
    Greyscale
 (as in claim 19) and of Formula (I) wherein R2 is homologs are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the adjacent homolog.  This circumstance has arisen many times.  Such a variation is considered obvious because of the close structural similarity.  See specifically In re Shetty, 195 USPQ 753; In re Wilder, 195 USPQ 426 and Ex Parte Greshem, 121 USPQ 422, all of which feature a compound with a C2 link rejected over a compound with a C1 link. Similarly, In re Chupp, 2 USPQ2d 1437 and In re Coes, 81 USPQ 369 have a compound with a C1 link unpatentable over prior art showing C2 link. Note Ex parte Agouridas, 65 USPQ2d 1142, where a C4 chain was held obvious over a C3 chain. Note also In re Schaub, 190 USPQ 324, 326, where compounds with C5 and C6 chains were called “adjacent homologs in the classic sense”. Ex parte Ruddy, 121 USPQ 427 has a C3 link unpatentable over a C1 link.  Ex parte Nathan, 121 USPQ 349 found the insertion of a C2H4 link obvious.  In all these cases, the variation was found to be obvious based on close structural similarity; no secondary teaching was employed. Additionally, in this case Vukomanovic himself shows the testing of alkyl homologs.
As was stated directly in THE GENERAL TIRE & RUBBER COMPANY v. JEFFERSON CHEMICAL COMPANY, INC., 182 USPQ 70 (1974): “If any structural change is obvious to one skilled in the art, a substitution of the next higher homolog would seem to be.” Note also In re Jones, 21 USPQ2d 1942, which states at prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”.  Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214 which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.” 
The analysis above is consistent with MPEP 2144.09 which provides guidelines for the examination of applications when close structural similarity exists.
In addition, under the Supreme Court rationales in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), at least exemplary rationales (A), (B), (C) and (G) apply:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way.
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Applicant’s arguments

Applicants argue that the examiner failed to articulate a credible motivation for selecting the 417 compound as a “lead” and much less any reasonable expectation of success. The examiner disagrees. As discussed in the previous action, the compounds of Vukomanovic cited above are an appropriate lead based on their known biological activity as HO-2 activators. Moreover, their potency to activate HO-2 is in the high 500% to 693% (see Table 1). Applicants argue that the art was primarily concerned with HO-1 inhibitors and that the desirability of HO-2 activation was not recognized. Applicant further alleges that a PHOSITA would not choose to optimize HO-2 activation. This is incorrect because as can be seen in Vukomanovic, the potency for HO-2 activation was clearly and intentionally tested. See the tables therein. Additionally, even the title of the Vukomanovic article describes the In vitro activation of heme oxygenase-2 (HO-2). Vokomanovic shows that the PHOSITA was testing and searching for HO-2 activators.
Applicants further argue that a PHOSITA attempting to develop a more active HO-2 activator would have been guided to start from menadione, not compound 417. In response, Vukomanovic developed menadione analogs that would activate HO-2, as clearly stated in the article. The compounds of formula, 
    PNG
    media_image10.png
    109
    324
    media_image10.png
    Greyscale
,
    PNG
    media_image11.png
    124
    194
    media_image11.png
    Greyscale
 , and 
    PNG
    media_image9.png
    92
    281
    media_image9.png
    Greyscale
(referred to as 417 by applicants) are menadione analogs developed and tested by Vukomanovic. Said compounds have high potencies for the activation of HO-2, which are in the high 500% to 693% (see Table 1). This would have motivated the ordinary artisan to select these very active compounds.
Applicant further argues that compounds 7118340415 and 7118340391 did not increase HO-2 activation and that a PHOSITA would not have considered varying the length of the alkyl linker as a fruitful direction based on the data at Table 1 with linker length at 2 and 4. Applicant alleges that the reference’s data is discouraging. The examiner must disagree. The variation in chain length exemplified at Table 1 of Vukomanovic shows similar properties and slightly different % HO-2 activation. Comparable compounds are those that only differ in the length of the alkyl linker, such as compound
    PNG
    media_image10.png
    109
    324
    media_image10.png
    Greyscale
vs. 
    PNG
    media_image11.png
    124
    194
    media_image11.png
    Greyscale
, not the compounds that Applicants cited. A PHOSITA would have considered what was known in the art.  “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.” In re Deuel 34 USPQ2d 1210, 1214. See MPEP 2144.09. 
.

Claim 1, 6, 18-19, 39 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Vukomanovic et al. (Medical Gas Research 2014 4:4) in view of Wermuth, C.G. (The Practice of Medicinal Chemistry. Chapter 13 Molecular Variations Based on Isoteric Replacements. Academic Press, 2003. “A. Fluorine-hydrogen isosterism”; p. 226-228) or Patani (Chem. Rev. 1996, 96, 3147-3176), or Wikipedia “Bioisostere” (https://en.wikipedia.org/wiki/Bioisostere- available online as of Sept. 27, 2015) and Lindenschmidt et al. (European Journal of Medicinal Chemistry 110 (2016) p. 280-290) and Jiang et al. (US 8,877,803). 
Applicant claims the compound of formula 
    PNG
    media_image2.png
    106
    253
    media_image2.png
    Greyscale
.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Vukomanovic teaches the compound of formula 
    PNG
    media_image9.png
    92
    281
    media_image9.png
    Greyscale
at Table 1 and pharmaceutical composition, as a menadione analog and potent and selective HO-2 activator (agonist). HO-2 is known to provide cellular protection and response against oxidative stress (Dennery et al. (J. Clin. Invest. Vol. 101, No. 5, 1998, p. 1001-1011).

Lindenschmidt et al. taught that halo substitution at the 8-position in this class of compounds has been a target in search for more analogues with improved properties:

    PNG
    media_image14.png
    312
    355
    media_image14.png
    Greyscale

Jian et al. taught that the same class of compounds, compounds of formula 
    PNG
    media_image15.png
    96
    181
    media_image15.png
    Greyscale
whereinX is O or S, R3 is NRbRc and R1 is a halogen, are used in the treatment of some cancers.
Ascertainment of the Difference Between the Prior Art and the Claims
(MPEP §2141.012)

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
The level of ordinary skill in the art is high. Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect these compounds to have similar properties. One of ordinary skill would have been motivated to make the fluoro derivative of the compound of Vukomanovic at the 8-postion because this modification is a classical bioisosteric replacement; the fluorine atom often mimics an atom of hydrogen, however, fluoro derivatives are more resistant to metabolic degradation (p.226-227 of Wermuth or Wikipedia 2015, or Patani). This replacement is a research technique used in the field before the filing date of the instant invention. Particularly, halo substitution at the 8-position in this class of compounds has been a target in search for more compound analogues (See Lindenschmidt et al.)
Pursuant to MPEP 2144.09: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. 
KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), here at least exemplary rationales (A) through (D) apply:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Applicant’s arguments and Rule 132 declaration filed on December 21, 2021 have been fully considered but they are not deemed to be persuasive.  Applicant argues that Vukomanovic teaches away from halogen substitution at the R3 position because it acts as an electron-withdrawing group and will hamper the compound’s ability to participate in redox reactions, rendering the compound ineffective as a HO-2 activator. Applicant referred to Fig. 2 and p. 5. The examiner did not find such a teaching or suggestion in the Vukomanovic reference and it is unclear where did Applicant get such a suggestion. None of the compounds in the tables of the reference were mono-halogenated at the R3 position. 
Lastly, Applicant stated that claimed compound 48 
    PNG
    media_image2.png
    106
    253
    media_image2.png
    Greyscale
possess superior MCM inhibitory properties compared to compound 
    PNG
    media_image9.png
    92
    281
    media_image9.png
    Greyscale
 of Vukomanovic. 
Simply having “high efficacy” or “higher tumor growth inhibition” is not an unexpected result. Applicant did not discuss where the IC50 of 40%+ for compound 48 comes from. The IC50 for the compounds at page 10 of Exhibit A is not clear. Compound RJ-07 is described as having IC50 less than 300 nM which doesn’t disclose the lowest end. Compound 48 has a huge variation in IC50 (17-100 nM) as well as compound 49, which raises the question about unreliable or incorrect data. Applicants hve the burden of explaining proffered data. MPEP 716.02(b), Part II.  
Thus, applicant’s arguments and Declaration are insufficient to overcome the rejection under 35 USC 103. The elected species could be allowed with evidence of unexpected results.
Conclusion
Claims 1, 6, 11, 18, 19, 39 and 65 remain rejected. No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/VALERIE RODRIGUEZ-GARCIA/           Primary Examiner, Art Unit 1626